Case 1:18-cv-20394-RNS Document 33-1 Entered on FLSD Docket 06/11/2019 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

   UNITED STATES OF AMERICA ex rel.              )
   DEREK LEWIS and JOEY NEIMAN,                  )
                                                 )
                                                 ) No. 18-20394
                  vs.                            )
                                                 )
   COMMUNITY HEALTH SYSTEMS,                     )
   INC. et al.                                   )


                         CERTIFICATION OF DAVID E. MORRISON

                  David E. Morrison Esquire, pursuant to Rule 4(b) of the Special Rules

   Governing the Admission and Practice of Attorneys, hereby certifies that (1) I have studied the

   Local Rules of the United States District Court for the Southern District of Florida; and (2) I am

   a member in good standing of the Illinois State Bar, and the Northern District of Illinois.

                                                /s/ David E. Morrison
                                                David E. Morrison
